     Case 2:17-cv-01136-TLN-EFB Document 43 Filed 08/10/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MAURICE JOHN PLASSE, III, and                     No. 2:17-cv-1136-TLN-EFB PS
      JEANNIE LYNNE PLASSE,
11
                         Plaintiffs,
12                                                      ORDER SETTING STATUS (PRETRIAL
             v.                                         SCHEDULING) CONFERENCE
13
      LYNLEY FORD,
14
                         Defendant.
15

16
            This action, in which defendant is proceeding pro se, is before the undersigned pursuant to
17
     28 U.S.C. § 636(b) and Eastern District of California Local Rule 302(c)(21).
18
            Pursuant to Federal Rule of Civil Procedure 16, it is hereby ORDERED that:
19
            1. A Status (Pretrial Scheduling) Conference is set for September 9, 2020, at 10:00 a.m.
20
     in Courtroom 8.
21
            2. Not later than fourteen (14) days prior to the Status Conference, the parties shall file
22
     status reports briefly describing the case and addressing the following:
23
                    a. Expected or desired amendment of pleadings;
24
                    b. Jurisdiction and venue;
25
                    c. Anticipated motions and their scheduling;
26
                    d. The report required by Federal Rule of Civil Procedure 26 outlining the
27
     proposed discovery plan and its scheduling, including disclosure of expert witnesses;
28
                                                       1
     Case 2:17-cv-01136-TLN-EFB Document 43 Filed 08/10/20 Page 2 of 3

 1                    e. Cut-off dates for discovery and law and motion, and dates for pretrial
 2   conference and trial;1
 3                    f. Special procedures, if any;
 4                    g. Estimated trial time;
 5                    h. Modifications of standard pretrial procedures due to the simplicity or
 6   complexity of the proceedings;
 7                    i. Whether the case is related to any other cases, including any bankruptcy cases;
 8                    j. Whether a settlement conference should be scheduled;
 9                    k. Whether counsel will stipulate to the undersigned acting as settlement judge
10   and waiving disqualification by virtue of his so acting, or whether they prefer to have a settlement
11   conference conducted before another judge; and
12                    l. Any other matters that may add to the just and expeditious disposition of this
13   matter.
14             3. Failing to obey federal or local rules, or any order of this court, “may be grounds for
15   imposition by the Court of any and all sanctions authorized by statute or Rule or within the
16   inherent power of the Court” including dismissal of this action. E.D. Cal. L.R. 110.
17             4. The parties are reminded of their continuing duty to notify chambers immediately of
18   any settlement or other disposition. See E.D. Cal. L.R. 160. In addition, the parties are cautioned
19   that pursuant to Local Rule 230(c), an opposition, or a statement of non-opposition, to the
20   granting of a motion must be filed at least fourteen (14) days preceding the noticed (or continued)
21   hearing date. Local Rule 230(c) further provides that “[n]o party will be entitled to be heard in
22   opposition to a motion at oral arguments if opposition to the motion has not been timely filed by
23
               1
               In completing this portion of the status report(s), the parties are advised that the
24   undersigned’s typical pretrial schedule requires (1) initial expert disclosures to be made within
     approximately sixty (60) days after the Status Conference; (2) motions to compel discovery to be
25   noticed for hearing within approximately sixty (60) days after the expert disclosure deadline; (3)
26   discovery to be completed within approximately thirty (30) days after the motion to compel
     deadline; (4) all non-discovery law and motion to be noticed for hearing within approximately
27   sixty (60) days after the discovery completion date; (5) a final pretrial conference to be held
     approximately ninety (90) days after the non-discovery law and motion deadline; and (6) trial to
28   commence approximately ninety (90) days after the final pretrial conference.
                                                         2
     Case 2:17-cv-01136-TLN-EFB Document 43 Filed 08/10/20 Page 3 of 3

 1   that party.” Moreover, Local Rule 230(i) provides that absent notice of intent to submit the
 2   matter on the briefs, failure to appear may be deemed withdrawal of the motion or of opposition
 3   to the motion, or may result in sanctions.
 4   DATED: August 10, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
